Name: Commission Regulation (EC) No 2033/2001 of 17 October 2001 amending Regulation (EEC) No 2026/92 on detailed rules for the application of the specific supply measures for Madeira as regards olive oil and establishing the forecast supply balance
 Type: Regulation
 Subject Matter: regions of EU Member States;  processed agricultural produce;  cooperation policy;  trade
 Date Published: nan

 Avis juridique important|32001R2033Commission Regulation (EC) No 2033/2001 of 17 October 2001 amending Regulation (EEC) No 2026/92 on detailed rules for the application of the specific supply measures for Madeira as regards olive oil and establishing the forecast supply balance Official Journal L 275 , 18/10/2001 P. 0003 - 0004Commission Regulation (EC) No 2033/2001of 17 October 2001amending Regulation (EEC) No 2026/92 on detailed rules for the application of the specific supply measures for Madeira as regards olive oil and establishing the forecast supply balanceTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1453/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the Azores and Madeira and repealing Regulation (EEC) No 1600/92 (Poseima)(1), and in particular Article 3 thereof,Whereas:(1) Commission Regulation (EEC) No 2026/92 of 22 July 1992 on detailed rules for the application of the specific supply measures for Madeira as regards olive oil and establishing the forecast supply balance(2), as last amended by Regulation (EC) No 2353/2000(3), establishes the forecast supply balance for olive oil for Madeira for the period 1 November 2000 to 31 October 2001.(2) In order that future forecast supply balances can be drawn up on the basis of the calendar year and to avoid any interruption in the specific supply arrangements in force, the supply balance should be drawn up for the period 1 November 2001 to 31 December 2001.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 2026/92 is amended as follows:1. The first subparagraph of Article 1(1) is replaced by the following: "Pursuant to Articles 2 and 3 of Regulation (EC) No 1453/2001, the quantities of olive oil covered by the forecast supply balance which qualify for exemption from duties on imports from third countries or for Community aid shall be those shown in the Annex."2. The Annex is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 November 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 October 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 198, 21.7.2001, p. 26.(2) OJ L 207, 23.7.1992, p. 18.(3) OJ L 272, 25.10.2000, p. 8.ANNEXForecast supply balance for olive oil for Madeira for the period 1 November 2001 to 31 December 2001>TABLE>